EXHIBIT 10.7
 
Third Amendment to Lease


This Third Amendment to Lease is made and entered into this 18 day of December,
2009, by and between Mick Vorbeck (referred to herein as the “Landlord”), and
Vertro, Inc., a Delaware corporation, as successor to FindWhat.com Corporation,
a Nevada corporation (referred to herein as the “Tenant”).


Preliminary Statement


On January 31, 2002, Landlord predecessor’s in title, Alanda, Ltd. (referred to
herein as “Alanda”), as Landlord, and Tenant entered into a Lease (the “Lease”)
for 32,820 rentable sq. ft. of space located on the 3rd, 4th and 5th floors of
the Office Building known as Colonial Bank Plaza at Summerlin Center
Professional Park, in Ft. Myers, Florida, located on real property legally
described as Lots 3 and 4 of Summerlin Commons, according to the Plat thereof,
as recorded in Plat Book 70, Page 81, of the Public Records of Lee County,
Florida (the “Property”).  Also on January 31, 2002, Alanda and Tenant, amended
the Lease by Addendum to Lease (the “First Addendum”).


On December 3, 2002, Alanda and Tenant, amended the Lease by a Second Addendum
to Lease (the “Second Addendum”).


Alanda conveyed the Property to Landlord by that certain Deed recorded July 30,
2003 in O.R. Book 4009, Page 1023, of the Public Records of Lee County, Florida.


On February 4, 2005, Landlord and Tenant amended the Lease by an Amendment of
Lease (the “First Amendment”). The First Amendment expanded the Premises to
include an additional 3,576 rentable square feet on the 1st floor of the Office
Building and an additional 5,655 rentable square feet on the 2nd floor of the
Office Building for a total of 9,251 additional rentable square feet.


On or about June 21, 2007, Landlord and Tenant further amended the Lease by a
Second Amendment to Lease (the “Second Amendment”).  The Second Amendment
provides for Landlord’s consent to the sublease of a portion of the Premises to
Accudata  Holdings, Inc., a Delaware corporation (“Accudata”), consisting of
3,576 rentable square feet on the 1st floor of the Office Building, 5,655
rentable square feet on the 2nd floor of the Office Building and 10,940 rentable
square feet on the 3rd floor of the Office Building for a total of 20,171
rentable square feet (the “Subleased Premises”).


Tenant has requested that Landlord release Tenant from any obligations relating
to the Subleased Premises.


Contemporaneously herewith, Landlord and Accudata are entering into a separate
lease for a portion of the 2nd floor and the 3rd floor (the “Accudata Lease”).


 
1

--------------------------------------------------------------------------------

 
 
Landlord and Tenant have agreed to make certain further modifications to the
Lease, effective as of December 1, 2009, as follows:



 
1.
Preliminary Statement. The Preliminary Statement is true and correct and, by
this reference, is incorporated into and made a part of this Third Amendment.




 
2.
Definitions. All terms shall have the meanings given to them in the Lease,
unless otherwise defined herein. All references to the Lease shall mean the
Lease as previously amended.




 
3.
Premises. The parties agree that the Premises shall mean the 4th and 5th floors
of the Office Building.




 
4.
Size of Premises.  The parties agree that the Premises, as constructed, shall
consist of 21,981 rentable square feet.




 
5.
Rent.  Effective December 1, 2009, Tenant shall be obligated to pay Annual Base
Rent in the amount of $371,698.72, at a rate of $16.91 per square foot, payable
in equal monthly installments of $ 30,974.89, together with sales tax thereon,
in accordance with the provisions set forth in Section 4.1 of the Lease and
which shall also be subject to Annual Rent Increases, as set forth in Section
4.2 of the Lease.




 
6.
Tenant Estimated Pro Rata Share.  Effective December 1, 2009, Tenant’s Pro Rata
Share shall be 21,981 sq. ft./51,653 sq. ft. (i.e. 42.60%). For the calendar
year 2009, Tenant’s Estimated Pro Rata Share of the Common Area Expense is
estimated to be $11,082.08 per month or $6.05 per square foot and shall be
subject to annual adjustment in accordance with Section 4.3.1.




 
7.
Rights and Obligations.  Tenant hereby relinquishes any and all rights that it
may have, under the terms of the Lease, to the portions of the Premises located
on the 1st, 2nd and 3rd floors of the Office Building.  Further, Tenant is
hereby relieved of any and all of its obligations, under the terms of the Lease,
relating to the portions of the Premises located on the 1st 2nd and 3rd floors
of the Office Building,




 
8.
Security Deposit. Tenant shall deliver directly to Landlord Accudata’s security
deposit, in the amount of $48,000.00 (the “Accudata Deposit”), which was
delivered to Tenant under the terms of a separate Sublease between Tenant and
Accudata.

 
 
2

--------------------------------------------------------------------------------

 
 

 
9.
Signage Rights.   Tenant hereby relinquishes any and all rights that it may have
under the terms of the Lease relating to the placement of signage on the
exterior of the Office Building.




 
10.
Parking.  Section 10 of the Second Addendum of the Lease, as amended by Section
4(b) of the Second Amendment to the Lease, is hereby amended and restated in its
entirety to read, as follows:



Landlord shall provide the additional overflow parking to accommodate at least
145 vehicles through the remaining term of the Lease on a site within Summmerlin
Commons, as contemplated by the last sentence of Section 10 of the Second
Addendum of Lease, for an additional Fifty Thousand and No/100 ($50,000.00)
Dollars per year.  Commencing December 1, 2009: (i) Tenant shall pay directly to
Landlord the amount of Twenty Five Thousand and No/100 ($25,000.00) Dollars per
year in equal monthly installments of Two Thousand Eighty Three and 34/100
($2,083.34) Dollars, each, together with applicable sales tax thereon; and (ii)
Accudata shall pay directly to Landlord the amount of Twenty Five Thousand and
No/100 ($25,000.00) Dollars per year in equal monthly installments of Two
Thousand Eighty Three and 34/100 ($2,083.34) Dollars, each, together with
applicable sales tax thereon.  In the event that Accudata does not timely pay
Landlord for its share of the overflow parking, Tenant shall, upon demand by
Landlord, pay directly to Landlord for Accudat’s unpaid overflow parking costs.
Further, real estate taxes, insurance and any maintenance costs relating to the
overflow parking area shall be part of the Common Area Maintenance Expenses.



 
11.
Counterparts. This Lease may be executed in any number of counterparts and by
the separate parties hereto in separate counterparts, all of which shall be
deemed to be an original and one and the same instrument.




 
12.
Ratification. All other terms and provisions of the Lease are hereby ratified
and confirmed and shall remain in full force and effect, except to the extent
amended hereby.  Each party represents and warrants to the other party that it
is aware of no default by the other party under the terms of the Lease as of the
date hereof.  In the event on any inconsistency between the terms of this Second
Amendment and the terms of the Lease, the terms of this Second Amendment shall
control.



 
3

--------------------------------------------------------------------------------

 


Signed, sealed and delivered
  
  
  
in the presence of:
  
  
  
  
  
  
  
WITNESSES:
  
Landlord:
  
  
  
  
  
  
By:
 
  
  
  
Mick Vorbeck
       


 
WITNESSES:
 
Tenant:
   
Vertro, Inc., formerly known as
FindWhat.com corporation
         
By:
     
Name:
   
Title:

 
 
4

--------------------------------------------------------------------------------

 